IRVING R. KAUFMAN, Circuit Judge
(concurring), with whom MANSFIELD, OAKES, and NEWMAN, Circuit Judges, concur:
I originally voted to grant en banc reconsideration in this case because of my belief that the panel’s opinion might be construed to undermine the neutral reportage privilege enunciated in Edwards v. National Audubon Society, Inc., 556 F.2d 113 (2d Cir.), cert. denied, 434 U.S. 1002, 98 S.Ct. 647, 54 L.Ed.2d 498 (1977). Apparently, my colleagues do not read the opinion here as inconsistent with Edwards. I am heartened by this reassurance that Edwards is still the law of this Circuit. Thus, although the panel does not always discuss Edwards in the terms I would have chosen, Edwards survives Cianci unscathed.
I note as well that this case is still in the pre-trial stage. The majority’s opinion merely reverses the district court’s grant of summary judgment in favor of the defendants and sends the case back for a trial. At the trial, I assume, all factual disputes will be weighed. New Times asserts it tried repeatedly to secure Cianci’s version before publishing its story, and made other efforts to verify the charges levelled against him. These are proper areas for evidentiary exploration in the lower court in connection with the application of the Edwards neutral reportage privilege.